DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit” “a first risk evaluation unit,” “a second risk evaluation unit” “a maintenance evaluation unit,” “a first control unit”, and “a second control unit” in claims 1-6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim limitations “control unit” “a first risk evaluation unit,” “a second risk evaluation unit” “a maintenance evaluation unit,” “a first control unit”, and “a second control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Masato et al., JP4875661 (hereinafter Masato) (cited by the Applicant) (English translated version-as best as understood) in view of Billings et al., US-PGPUB 2017/0241414 (hereinafter Billings)

Regarding Claims 1 and 7. Masato discloses an aircraft health diagnostic device (Abstract) comprising: a measuring instrument provided in an aircraft and acquiring measurement data related to the aircraft (Paragraph [0029], various sensors)

a first storage unit storing reference data as a diagnostic reference for the measurement data, a second storage unit storing damage determination criteria (Paragraph [0006], storage means and unit; storages for reference and classification criteria) and a control unit performing aircraft structural health monitoring on the basis of the measurement data and the reference data (Paragraph [0006]; Paragraph [0027], computer system)

wherein the control unit includes a first risk evaluation unit (Paragraph [0028]) creating a signal data set for evaluating a risk of damage occurrence in the structure on the basis of a correlation between a temporary signal data set calculated on the basis of the measurement data and the reference data (Paragraphs [0014]-[0015], comparison to the reference data file)

a second risk evaluation unit (Paragraph [0028]) determining whether a damage occurrence in the structure on the basis of a behavior of time-series change data indicating a time-series change in the signal data in which the first risk evaluation unit has evaluated that there is the risk of damage occurrence (Paragraph [0021], transition of the soundness index value; [0110], slope; Paragraph [0112], time series change of the load ratio) (Note: Although, the time-series of change is disclosed as different embodiment in Masato, it would have been obvious to use the said time series of change to determine the risk of damage, along with earlier embodiment (i.e. the first risk evaluation shown above) in the order as claimed from the first evaluation to the second evaluation, so as to ascertain with higher confidence of damage occurring by using more than one embodiments in succession that would both conclude occurrence of damage), and

a maintenance evaluation unit (Paragraph [0028]) evaluating a life of the structure, a repair timing, and a maintenance plan on the basis of the behavior of the time-series change in the signal data used in the second risk evaluation unit (Paragraphs [0021]-[0022] determining maintenance time, or repair time; Paragraph [0081], maintenance plan, involving “promptly” perform maintenance; Paragraph [0110], determining maintenance time and retirement time (or evaluation of the life), as well as setting the appropriate maintenance time)

wherein the first risk evaluation unit calculates health index value on the basis of the temporary signal data and evaluates whether the health index value does not exceed a range defined in a normality-abnormality determination criteria acquired from the storage unit (Paragraph [0007], soundness index value; Paragraphs [0049]-[0051])

Masato further discloses the criterion for determining an abnormality is whether the slope or the load ratio exceeds each threshold (Paragraph [0110]; [0112]) (Note: See Applicant’s admission in regard to slope and load ratio on page 6 of the Applicant’s response submitted on 08/23/2021) 

Masato does not disclose the second risk evaluation unit evaluates whether the health index value in a time-series change in the health index value does not exceed the range defined in the normality-abnormality determination criteria acquired from the first storage unit for at least a period defined in the damage determination criteria data acquired from the second storage unit

Billings discloses determining the health of a machine component, including threshold number of consecutive days and the slope of a given parameter of a machine over a predetermined time threshold such as a predetermined number of consecutive days as compared to a slope threshold, determining an imminent failure of a machine component when the slope exceeds the slope threshold (Abstract; Fig. 5; Paragraph [0048]-[0049], where predetermined number is a predetermined criteria and involves storage or saving of said number in a memory or storage unit in order to be used in subsequent health determination. Likewise for threshold number of consecutive days. Furthermore, although temperature variation is used in the particular example, temperature values are nonetheless health index values as the said values are used to determine the health of a machine component; Paragraphs [0005]-[0009]; Paragraphs [0016], other sensor values, beside the temperatures are used)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Billings in Masato and accurately determine the health of a machine, which includes having the second risk evaluation 

          Regarding Claim 3 Masato discloses the measuring instrument measures the measurement data at a plurality of positions of the structure and a plurality of times (Paragraph [0029]), also measures environmental data at the positions of the structure and the times, and associates the measurement data and the environmental data with each other (Paragraph [0030]; [0034], data involving the flight), the storage unit stores the reference data set for each environment assumed as the environmental data at the plurality of positions of the structure where the measurement data is measured, and the control unit calculates the signal data at the plurality of positions of the structure and the plurality of times on the basis of the measurement data in a state of being associated with the environmental data (Paragraphs [006]-[0049])

          Regarding Claim 6. Masato discloses an optical fiber extending around the structure, and an optical fiber strain measuring instrument measuring strain data on the structure around which the optical fiber is extended by measuring a strain of the optical fiber (Paragraph [0029], strain distribution measurement; Fig 15, showing fiber extending around the structure) (as further evidence, please see JP2014102158, cited by the Applicant, including the Abstract and Figs 1 and 11)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masato et al., JP4875661 in view of Billings, US-PGPUB 2017/0241414 as applied to Claim 1 above, and further in view of Brookhart et al., US-PGPUB 2017/0183107 (hereinafter Brookhart)

          Regarding Claim 2. Masato discloses the control unit includes a first control unit provided in the aircraft and including the first risk evaluation unit, a second control unit and including the second risk evaluation unit and the maintenance evaluation unit and an information communication unit performing information communication between the first control unit and the second control unit (Paragraph [0027])

The modified Masato does not disclose a second control unit provided outside the aircraft and including the second risk evaluation unit and the maintenance evaluation unit

Brookhart discloses health assessment of aircraft structure, which includes various options of locating various control units to evaluate and communicate the damage (Paragraph [0041]; [0007])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brookhart in the modified Masato and have a second control unit provided outside the aircraft, so as to efficiently and timely assess the health of the aircraft structures, and execute prompt maintenance on the ground.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865